Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Cha et al. (US 20140050975), Mitzutani (US 20170033352), Meng et al. (US 20160079593), and US’033 (US 20120115033) as cited on the record.  Cha is relied on to disclose secondary battery having a first anode active material including a fist central portion and a first coating portion comprising of polyacrylates salt and a carboxymethylcellulose salt [0022, 0050, 0084, 0094, 0121], but Cha does not disclose the first anode active material has a smaller mixing ratio than the second anode active material or the overage range of the first coating portion on the surface of the first central portion.  Mitzutani is relied on to teach the first anode active material with a smaller mixing ratio than the second anode active material.  Meng is relied on to teach the specific coverage range, and US’033 is relied on to teach the thickness of the coating is less than 1 micrometer.  However, the prior arts does not disclose the ratio D1/D2 range and the pore diameter range along with the structure of the secondary battery as discussed.  For those reasons, Claims 1-4, 6-15, 18-19, and 22-37 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723